Title: From George Washington to Jeremiah Powell, 27 November 1778
From: Washington, George
To: Powell, Jeremiah


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 27th Novemr 1778
  
I was honored with your letter of the 21st instant to day.
It would have given me great pleasure had the evacuation of New York and the condition of our Affairs coincided with the wishes of the Council to have a detachment of the Army at Boston: But the enemy still remain in New York and their late conduct seems to evidence a determination to continue in that place, at least during the Winter.
Before receiving your favr the Cantonments of the Troops had been determined on and the Army in actual motion towards its different posts on both sides the Hudson.
  The Council will readily perceive that the present State of things in this quarter would not authorise a separation very far Eastward of any considerable part of the Army. It would be a matter of the utmost difficulty and embarrassment if not totally impracticable to supply any body of men with provision at this Season at Boston, besides the immense accumulation of public debt which must arise from a land transportation was the measure in other respects advisable or 
    
    
    
    consistent with our views and circumstances. I have the honor to be with great Respect Sir Your most obt Servt

  Go: Washington

